Citation Nr: 0606538	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  98-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
actinic keratoses of multiple sites, including the arms, 
hands, face, and neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had active military service from June 1971 to 
April 1975.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 1997 rating decision and was 
last remanded in January 2005.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's service-connected actinic keratoses has been 
manifested by extensive lesions (particularly on his 
bilateral forearms); it has not been manifested by 
ulcerations, extensive exfoliation or crusting, systemic or 
nervous manifestations, exceptional repugnance, visible or 
palpable tissue loss, deep scars, or scars that limit motion, 
and it has not affected more than 40 percent of his entire 
body or of the exposed areas affected, nor required constant 
or near-constant systemic therapy. 

2.  Since the initial grant of service connection, the 
veteran's skin condition has not resulted in frequent 
hospitalizations or prevented him from working.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, and no 
greater, have been met for actinic keratoses of multiple 
sites, including the arms, hands, face, and neck.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.118, Diagnostic Codes 7800, 7801, 7806 (as in effect prior 
to and from August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In an October 2003 letter, the RO clearly advised the veteran 
of the first, second, and third elements required by 
Pelegrini II.  He has never been explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  However he has effectively been notified of the need 
to provide such evidence.  The October 2003 letter informed 
him that additional information or evidence was needed to 
support his claim and asked him to send the information or 
evidence to the RO.  In addition, an April 2004 supplemental 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes the "any evidence in 
the claimant's possession" language.  Under these 
circumstances the veteran has been adequately informed of the 
need to submit relevant evidence in his possession. 

Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by April 2004 and readjudicated the claim 
in an August 2005 supplemental statement of the case.  

VA outpatient medical records are in the claims file, as is 
the transcript of an October 1997 local hearing.  The veteran 
underwent VA examinations in January 1997, May 2000, November 
2002, August 2003, and February 2005 (and the reports of 
these examinations have been reviewed, as were color 
photographs taken during the November 2002 examination).  The 
veteran has not indicated that there are any outstanding 
records pertaining to his claim.  

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran will not be prejudiced by the Board's 
adjudication of his claim.  
 
II.  Claim for higher rating  

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  As 
this is an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
will thus consider entitlement to "staged ratings."

The veteran's skin disability has been rated by analogy as 10 
percent disabling under Diagnostic Code 7806, pertaining to 
eczema.  During this appeal (which has been pending since 
1996) revisions were made to this rating code as well as 
other criteria for evaluating skin disabilities.  The veteran 
was made aware that the skin rating criteria had been revised 
in an August 2005 supplemental statement of the case.  He is 
entitled to the rating criteria most favorable to him, 
although the new criteria may be applied only to the time 
after their effective date.  VAOPGCPREC 3-2000; Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

At an October 1997 local hearing, the veteran testified that 
his skin condition affected his arms, neck, face, and head.  
He said it was itchy and bled from scratching and itching so 
much.  It apparently scaled and sores would arise and spread.  
He said that two lesions had been removed in the prior year.  
The lesions were reportedly tender and would bleed if he 
bumped into a door jam.  He felt he had to cover up his skin 
condition when he went out into public.  People apparently 
asked him why his arms were "so scaled up."  

After reviewing the evidence and giving the veteran the 
benefit of reasonable doubt, the Board concludes that his 
skin condition merits a rating of 30 percent, and no greater, 
under the prior rating criteria (since the initial grant of 
service connection).  

Under the rating criteria effective prior to August 30, 2002, 
exudation or constant itching, extensive lesions, or marked 
disfigurement is rated as 30 percent disabling.  A 50 percent 
rating is warranted for ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (as in effect prior to August 30, 2002).  Because the 
veteran's disability includes (in part) the skin of his face 
and neck, the prior rating criteria of Diagnostic Code 7800 
("Scars, disfiguring, head, face or neck") must also be 
considered.  Here, a 30 percent rating is warranted for 
severe disfigurement, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 50 
percent rating is warranted for complete or exceptionally 
repugnant deformity on one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as in effect prior to August 30, 2002).  

During an examination in January 1997, an outpatient visit in 
August 1997, an examination in May 2000, and an outpatient 
visit in June 2000, the veteran was noted to have 
"multiple" actinic keratoses on his head, neck, arms, and 
back, but there was no reference to exudation, constant 
itching or marked disfigurement.  In fact, the May 2000 VA 
examiner specifically concluded that the veteran's condition 
did not produce constant exudation, marked disfigurement, or 
ulceration.  According to this examiner, itching was 
certainly a problem in some lesions but there was no constant 
exudation or marked disfigurement other than the several 
hyperkeratotic papules, which were not that uncommon in a 
fair-complected man such as the veteran.  Nevertheless, the 
examiner felt it appropriate for the veteran to continue to 
receive dermatologic care for these actinic keratoses around 
every six months.

The veteran did seek outpatient treatment in September 2001 
for "extensive" xerosis on his arms and face.  Liquid 
nitrogen was applied to approximately ten lesions on both 
upper extremities and the veteran was given sunscreen.  At a 
September 2002 outpatient visit, he reported that he was not 
going to the dermatologist anymore.  He had two skin lesions 
on his right wrist that he wanted removed.  Examination 
revealed pea-sized hyperkeratotic lesions on his right wrist 
and hand.  

At a November 2002 VA examination, the veteran complained of 
itching.  He had had erythematous scaling macules of his 
bilateral forearms ("too numerous to count"), as well as of 
his ears.  He also had "multiple" impressive open comedones 
of his bilateral cheeks.  There was no involvement of his 
chest, back, or abdomen.  There was minimal crusting but no 
ulceration or exfoliation, nor any systemic or nervous 
manifestations of this condition.   The examination report 
includes eight color photographs of the veteran, depicting 
his ears, face, hands and arms.  The innumerable lesions are 
clearly evident to the naked eye on his arms and hands, less 
so on his face and ears.   

At an August 2003 VA examination, the veteran said he was not 
taking any medications for his skin condition.  Nevertheless, 
he complained of scaling, bleeding, oozing, itching, and 
marked disfigurement of his arms, forearms, necks, and face.  
He said this condition had affected him to the point that he 
had to wear long-sleeved shirts, and he disliked the 
appearance of these lesions in public.  Of note, he was not 
wearing a long-sleeved shirt at the examination.  

Examination revealed that the veteran was fair-complected and 
had no obvious facial abnormalities.  He had hyperkeratotic 
changes and dry, hypopigmented regions on the bilateral 
forearms.  There were several hypopigmented areas on his face 
with no oozing, bleeding, or scaling.  One area of scaling on 
the right earlobe measured less than 1 cm.  The abdomen had 
no actinic keratosis and while the lower extremities 
displayed chronic edema there was no actinic keratitis or 
sun-exposed changes.  The examiner observed one area on the 
right forearm which had a scab apparently from recent 
bleeding.  Yet during the interview, the examiner did not see 
the veteran itch once.  The examiner also concluded that 
there was no constant exudation, marked disfigurement, 
extensive exfoliation, or crusting.  

In January 2004, the veteran sought outpatient treatment for 
actinic keratosis on sun exposed regions and a 1/2 cm. nodule 
nontender on post scalp.  At his initial visit, the veteran 
reported that the scalp nodule was causing itching and pain 
(apparently with a severity of 6 on a 10-point scale).  He 
had used selenium sulfide without much help for days.  He 
said he was unable to sleep with this condition and wanted 
medication.  Examination of the nodule revealed that it was 
slightly tender to palpation but there was no discharge or 
erythema.  By a March 2004 outpatient visit, the veteran 
reported that his lesion on the scalp had improved.  He had a 
rash on the occipital area and the left axilla, but there was 
no pain in the axilla.           

At a November 2004 mental health visit, the veteran reported 
that itching from his skin problem was "driving me crazy."  
At a February 2005 VA examination, he mainly complained about 
skin lesions on his face, neck, arms, and hands.  He said 
that they did not itch at present but had bled in the past.  
The veteran denied any treatment with intensive light 
therapy, UVB, PUVA, or electron beam therapy.  He was using 
various creams and lotions, which helped temporarily without 
side effects.  He said he had to wear long sleeve shirts.  

Examination revealed actinic keratosis with hypopigmented 
scars on the sun-exposed areas and sparing of the non-sun-
exposed areas of the upper extremities.  The veteran had a 
few actinic keratoses on his face, posterior neck, and hands.  
He had "numerous" hypopigmented scars ranging from .5 cm to 
2 cm on his bilateral forearms with typical lesions.  The 
examiner did not agree that there was marked disfigurement.  
He did see extensive exfoliation and crusting, but he did not 
think this looked exceptionally repugnant.  

Since the initial grant of service connection, the veteran's 
skin lesions have been regularly described using terms like 
"numerous," "extensive," and "multiple."  While 
"extensive" is a subjective term, the Board (particularly 
in light of the photographs that were associated with the 
claims folder in November 2002) finds that the benefit of 
reasonable doubt should be given to the veteran as to the 
extent of his lesions and that therefore a 30 percent rating 
for "extensive lesions" is warranted under the prior 
Diagnostic Code 7806.  

The record simply has not reflected, however, the 
ulcerations, extensive exfoliation, crusting, or 
systemic/nervous manifestations that merit a 50 percent 
rating under the prior Diagnostic Code 7806.  Moreover, 
several examiners have specifically concluded that the 
veteran's condition is not exceptionally or even markedly 
repugnant, and thus a 50 percent rating in not warranted 
under the prior Diagnostic Code 7800.  

Under the criteria for rating dermatitis or eczema effective 
beginning on August 30, 2002, a 60 percent rating is 
warranted if the condition affects more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the prior 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (as in effect beginning on August 30, 
2002).  There is simply no evidence that the veteran's skin 
disability covers more than 40 percent of his entire body or 
of the exposed areas affected.  The VA examiner in August 
2003 concluded that percentage of body portion covered by 
this problem was less than 20 percent.  The VA examiner in 
February 2005 determined the percentage of acinic keratosis 
lesions appeared to be 50 percent of his upper extremities, 
yet this does not constitute all of the exposed areas 
affected.  While the condition was noted on the veteran's 
face and neck, the VA examiner concluded that it only 
affected a total of 14 percent of total body surface area.  
There is certainly no evidence that, since the initial grant 
of service connection, the veteran's skin condition has 
required constant or nearly constant systemic therapy.  

Under the revised Diagnostic Code 7800, for disfigurement of 
the head, face or neck, a 50 percent rating is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as in effect beginning on August 30, 
2002).  

The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches; skin hypo- or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length.  38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (1) (as in effect beginning on August 30, 2002).  
While some lesions have been noted on the veteran's face 
during the course of this appeal, the evidence simply has not 
reflected gross distortion or asymmetry of two features or 
paired sets of features or more than one or two of the 
characteristics of disfigurement listed in the revised 
Diagnostic Code 7800.  

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face, or neck, that are deep or that cause limited 
motion warrant a 40 percent rating if the area or areas 
exceed 144 square inches (929 sq. cm).  Scars in widely 
separated areas as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801(as in 
effect beginning on August 30, 2002).  The veteran 
unquestionably has scarring on other parts of his body 
(particularly his forearms), but the evidence fails to 
reflect that the scarring from his skin disability is deep, 
causes limitation of motion, or covers an area that even 
approaches 144 sq. inches.  

The veteran has never been hospitalized for his skin 
disability, and while he reported at his February 2005 
examination that he had been unemployed since August 2003, no 
evidence suggests his service-connected skin condition (as 
opposed to any other disability) has prevented him from 
working.  Moreover, the existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted. 
38 C.F.R. § 3.321(b)(1).

Giving the benefit of reasonable doubt to the veteran, a 
rating of 30 percent, and no greater, is warranted for the 
veteran's actinic keratoses of multiple sites, including the 
arms, hands, face, and neck, since the initial grant of 
service connection, under the prior version of Diagnostic 
Code 7806.  38 U.S.C.A. § 5107(b).

ORDER

An initial rating of 30 percent, and no greater, is warranted 
for actinic keratoses of multiple site, including the arms, 
hands, face, and neck.


____________________________________________
MICHAEL E. KILCOYNE	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


